ALLOWABILITY NOTICE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendments made 2022-03-02 overcome all claim objections and rejections in office action mailed 2021-11-04.
The below identifies the closest prior art and how the art is different from the claimed invention:
ZHANG (US20180077024) teaches NFV system for receiving new slice request information and modifying existing slices in response (i.e., slice adaption) but does not teach applying a set of detection rules to self-operation cases where the self-operation cases comprise information indicating all of: reasons, context, remedial actions, and results of the remedial actions as required by the independent claims.
Sood (US20160226913) teaches technologies for performing security monitoring services of a NFV security architecture but does not teach applying a set of detection rules to self-operation cases where the self-operation cases comprise information indicating all of: reasons, context, remedial actions, and results of the remedial actions as required by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Cited References
US20180077024
US20160226913
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415